*120
ORDER

PER CURIAM.
AND NOW, this 29th day of August, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. May a Philadelphia City Councilwoman recover for defamation based on an editorial, political cartoon, and letter to the editor that criticized her for accepting and keeping a $300,000 “DROP” retirement payment from the City (without actually retiring) at a time when the City was so financially distressed that a treasured library in her district was forced to close?
b. Does Pennsylvania recognize a cause of action for false light invasion of privacy by an elected official for publications discussing her public, not private, actions?
c. If Pennsylvania recognizes a false light invasion of privacy claim in such circumstances, may the claim proceed where the court has found that the First Amendment bars a defamation action based on the same publications?
Justice McCAFFERY did not participate in the consideration of this matter.